John Leverett Merchant plaint. agt John Wincoll and Thomas Broughton or either of them Defendt in an action of the case for witholding the Summe of three hundred pounds currant mony of New-England due by bond under theire hands & Seales jointly and *883severally datd Septr 17° 1669. with due damages &c. . . . The Jury . . . found for the plaint. Forfiture of the bond three hundred pounds mony and costs of Court. Vpon Request of the Defendt & hearing of both partys the Court chancered this Forfiture to Eighty Six pounds Fifteen Shillings eight pence in mony and costs of Court thirty Shillings.
[S.F.1676
John Leverett Esqr is Debtor
1670 l s d
August 6. To Mrch. boards sent by Gill: 11400: at 35s per. m . . . 19:19:00
Septr 5. To mrch. boards sent by Philbrick: 4240. at 35a per mille is as accted by the Governor ........... 02:03:00
Sept1 28° To mr ch. boards sent by Howard 14000. at. 35s per m . . 24:10:00
1671 To mrch. boards sent by Jn° Poore at twice 26500. foots July at: 26s 3d per mill is .............. 34:15:07½
1672 To Mrch. boards sent by Jn° Poore. 15000 foots at: 26s 3d
July. 14 per mille ................... 19:13:09
July 22° To Mrch. boards sent by Jn° Poore 13500 foots at: 26s 3d per mille ................... 17:14:04½
£118:15:09

li s d

John Leverett Esqr per Contra is Créditor, By Bond. . 143:12:00 118:15:9
Rest to ballance 24li:16:3
February. Ist 1677
Thomas Broughton
The Summes above are the payments made on the bond per Contra, and are Reasons for chancering the bond, which the Governor Sues John Wincoll for.
Till the begining of the yeare. 1672. a ballance of this Accot is made up in the Governors Booke with my hand to it and thereupon the receipts which should bee my defence were taken up by him; Jf it please the Honord Governor that by himselfe alone wee may thereby cast up what principle and interest is due to him on this bond, from thence himselfe may bee Judge of the Chancery in this case, and it stand in force as if the Court had done it; which with humble thankfulness shalbee acknowledged,
By yor Servant
Thomas Broughton
. . . true Coppie . . . Jsa Addington Cler ]